Citation Nr: 1428045	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-34 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a rating in excess of 50 percent prior to September 16, 2013, and since November 30, 2013, for posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel






INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied the Veteran's claim for a rating in excess of 50 percent for PTSD with depression.  In November 2013, following a period of hospitalization for PTSD, the RO awarded a 100 percent rating for PTSD, effective from September 16, 2013, to November 30, 2013, with a 50 percent rating effective December 1, 2013.  Thus, this appeal pertains to whether a rating in excess of 50 percent is warranted for the period prior to September 16, 2013, and since November 30, 2013.  

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and Veterans Benefits Management System (VBMS).


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided.  

The Veteran was most recently afforded a VA examination in October 2011.  Since that time, a VA hospital discharge summary has been added to the record showing that the Veteran was hospitalized for PTSD in September 2013.  In that the severity of the condition seemingly rose to the level that inpatient medical care was required, it appears that there indeed has been a worsening of his PTSD symptoms since the October 2011 examination.  The Veteran, however, was not afforded an updated VA examination following his period of inpatient care.  Therefore, the Board finds that a remand to afford the Veteran a current VA examination is in order.

The Veteran's treatment records from the VA Black Hills Health Care System (HCS) at Fort Meade dated through November 9, 2011, are of record within both the paper and electronic claims files.  A discharge summary related to the 2013 hospitalization was added to the electronic claims file, but clinical notes were not included.  On remand, relevant ongoing VA medical records, to include the records related to the 2013 inpatient care, should be obtained.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain relevant and ongoing VA treatment records related to treatment of the Veteran's PTSD since November 9, 2011, from the VA Black Hills HCS and any other VA healthcare facility from which the Veteran has received treatment since that time, to include records related to his 2013 inpatient care.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected PTSD with depression.  The claims folders and any pertinent evidence in Virtual VA or VBMS that is not contained in the claims folders should be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must also be provided. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action 	

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


